Mr. Justice Figueras
delivered the opinion of the court.
This cause originated in the Municipal Court of San German and thence went to the District Court of Mayagüez on appeal taken by the defendant, Esmeraldo Santiago. A new trial having been held in the latter court he was convicted on March 14, 1907, of a crime against the electoral franchise and sentenced to imprisonment in jail for one month, and to pay the costs.
An appeal was also taken from the latter judgment. But no bill of exceptions, statement of facts, or even a brief, has been filed in this court. ' ^
The judgment conforms to the provisions of section 322 of the Code of Criminal Procedure, and the record does not show the commission of any material error.
*216For these reasons the judgment appealed from should be affirmed, with the costs of 'the appeal against the appellant.

Affirmed.

Chief Justice Quiñones and Justices Hernández, MacLeary and Wolf concurred. ' '